Citation Nr: 0841499	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a broken 
nose, to include deviated septum with dizziness, fainting 
spells, and sinus and ear infections.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.  

This case comes to the Board of Veterans' Appeals (Board) 
from the Regional Office (RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Here, service treatment records confirm that the veteran was 
involved in a motor vehicle accident while in service in 
August 1998.  He was treated for head trauma, including a 
scalp laceration.  However, there was no indication of any 
injury sustained to the nose.  

Subsequent service treatment records do not reveal complaints 
of, treatment for, or diagnoses of nasal symptomatology.  
Significantly, on his July 1990 Report of Medical History at 
separation, the veteran indicated that he was in good health 
and taking no medication.  Although he noted his head injury, 
he indicated that he never suffered from dizziness, 
sinusitis, or nose trouble.  

Similarly, his July 1990 Report of Medical Examination at 
separation indicated that his nose was within normal limits.  
At his September 2008 Travel Board hearing, the veteran 
acknowledged that he was never treated for his nose in 
service.  

Following service, the veteran was employed as a firefighter.  
The first indication of post-service nasal symptomatology 
occurred in 1998, when he was diagnosed with a severe septal 
deviation and chronic sinusitis requiring a septoplasty.  He 
contends that his current nasal symptomatology was caused by 
an undiagnosed broken nose sustained during the August 1998 
motor vehicle accident.  Alternatively, he suggests that his 
chronic sinusitis was caused by prolonged exposure to 
chemicals such as diesel fuel in service.  

In a VA treatment note dated in October 2007, the veteran's 
treating physician indicated his history of chronic sinusitis 
and suggested that the condition's etiology could include 
anatomical obstruction from a previous nasal fracture, prior 
chemical exposure, or allergies.  

In a brief noted dated in August 2008, a private ear, nose, 
and throat specialist opined that the veteran's nasal septal 
deviation was "most likely" a result of his August 1988 
motor vehicle accident.  When questioned about this 
specialist at his September 2008 Travel Board hearing, the 
veteran indicated that he had only visited this physician on 
one occasion.  The physician examined his nose and arrived at 
his conclusion based solely on the reported history, without 
reference to the August 1998 accident report or service 
treatment records.  

Although this medical evidence is not sufficiently competent 
to render a decision on this claim, the Board finds it is 
sufficient to trigger the VA's duty to provide a medical 
examination.  Therefore, a medical opinion as to whether the 
veteran's deviated septum and related symptomatology are at 
least as likely as not related to his period of active 
service is required.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure the veteran's 
medical records dated from October 2007 to 
the present from the Ralph H. Johnson VA 
Medical Center in Charleston, South 
Carolina.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should then schedule the 
veteran for an appropriate examination to 
determine the etiology of his deviated 
septum and related nasal symptomatology.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  Specifically, the 
examiner should review the veteran's 
service treatment records, the October 
2007 VA treatment note which suggested 
possible etiologies of the veteran's nasal 
symptomatology, and the August 2008 
private physician's opinion that his 
deviated septum was most likely caused by 
the August 1998 motor vehicle accident.  

The examiner is requested to conduct all 
necessary tests and address whether it is 
at least as likely as not (probability of 
50 percent or more) that the veteran's 
current nasal symptomatology manifested in 
service.  The examiner is also asked to 
discuss the relationship, if any, between 
the veteran's current chronic sinusitis 
and the alleged exposure to chemicals in 
service.  A rationale should be provided 
for all opinions.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

